DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the term about cannot be determined from the specification or the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 14-19, 21-26 and 36-45 are rejected under 35 U.S.C. 103 as being unpatentable over Brunnett et al. US 8,515,520 in view of Radziemski et al. US 2017/0319858.
Regarding claims 1, 17, 23  and 25-26: Brunnett discloses a controller 50 (figure 1a) which is housed within the monitor 12 (figure 1a), the body would necessarily be the housing of the monitor.  Brunnett further includes two or more electrodes 180 (figure 2a, and “electrode contact 180 is replaced with an array of spaced apart electrode contacts”, column 20, lines 56-60) in electrical communication with a monitor (figure 1A) which includes a controller 50 (figure 1a) and a clip 160 (figures 2A-4), the clip 160 surrounds a nerve 22 (figure 7) which positions the electrodes in communication with the nerve (column 19, line 65 through column 20 line 7). Brunnett discloses that the electrodes are either stimulation electrodes (electrical pulses supplied to the nerve, the trigger is considered to be what induces the electrical pulse) or recording electrodes (column 5, line 29), the controller 50 generates control signals  (column 6, lines 38-41) which necessarily requires power.   Power, although not mentioned in Brunnett is known in the art to either be via a battery or an external source such as induction.  Therefore the electrodes are in electrical communication with the controller 50 and the monitor 12.   Brunnett does not discloses an ultrasonic transducer configured to receive ultrasound waves and convert the energy from the ultrasound waves into electrical energy which powers the device.  Radziemski, however teaches of an implantable medical device (“bio-implantable medical device”, abstract) comprising: a body 640 (“implant”, figure 6) comprising an ultrasonic transducer 642 (figure 6) configured to receive ultrasonic waves and convert energy from the ultrasound waves to electrical energy that powers the device (paragraph 0034). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brunnett to include a body which includes an ultrasonic transducer configured to receive ultrasound waves and convert the energy from the ultrasound waves into electrical energy, as taught by Radziemski, in order to power the device.  
Regarding claims 2-3:  Brunnett discloses that the clip 160 (figures 2A and 7) surrounds a nerve, the fact that it surrounds a nerve includes filamentous tissue and blood vessels in order for the nerve to function properly further this language is functional language and imparts no specific requirements on the device. 
Regarding claims 4 and 45:  Brunnett discloses a controller 50 (figure 1A) which is not integrated into the body of the clip 152 (figure 2A).  Radziemski discloses an implant 310 (figure 3) which operably contains the electronics 311 (figure 3) within the implant.   It would be obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Brunnett to include the controller 50 within the implant itself, as taught by Radziemski, in order to have a fully implanted system. Brunnett further discloses that the clip has flexible legs172/174 (first and second fingers, figure 2A) that extend below the body 152.
Regarding claim 5:  Brunnett discloses that the legs are curved (see figures 2A, 3 and 7). 
Regarding claim 6:  Brunnett discloses that the legs extend away from the body before curving towards the body as the legs extend below the body (figure 7). 
Regarding claim 7:  Brunnett discloses that the legs include a par of legs  172/174 (first and second fingers, figure 2A), the pair of legs include first and second legs 172/174 that extend in opposite direction (see figure 7). 
Regarding claim 8:  Brunnett discloses that the first and second leg 172/174 are connected by a cross bar 177 (figure 7) connected to the body.
Regarding claim 9:  Brunnett discloses that the crossbar 177 is connected to the body152 (figure 2A) through a flexible member 162 (figure 7). 
Regarding claim 10:  Brunnett discloses that the legs 172/174 (figure 7) are connected to the body through a bottom surface 158 (figure 2A) of the body 152 (figure 2A). 
Regarding claim 11: Brunnett discloses that the legs 172/174 (figure 7) comprise silicone (column 20, lines 25-26). 
Regarding claim 14:  Brunnett disclose that the body 152 includes a bottom surface (near 177, figure 7) and the electrodes 180 terminate at the bottom surface (see figure 2A). 
Regarding claims 15-16:  Brunnett discloses that the electrodes can be positioned on the clip (column 20, lines 56-59), the clip comprises the legs 172/174 (figure 7). 
Regarding claims 18-19:  Brunette/Radziemski discloses the claimed invention.  Radziemski further teaches of an integrated circuit (paragraph 0061) with a capacitor (paragraph 0034)within the body of the implant 140 (figure 1).  It therefore would have been obvious to one of ordinary  skill in the art at the time the invention was filed to include an integrated circuit with a capacitor, as taught by Radziemski, in order to reduce the size of the implant (paragraphs 0012, 0040 and 0061).  
Regarding claims 36-37:  Claims 36-37 depend from claim 1 which includes the word “comprising” which is an open ended claim limitation.  However, claims 36-37 are negative limitations within an open ended limitation.   It would be obvious to exclude unnecessary components such as a battery and RF communication.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).  Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. In contrast, the court noted the phrase “group consisting of” is a closed term, which is often used in claim drafting to signal a “Markush group” that is by its nature closed. Id. The court also emphasized that reference to “first,” “second,” and “third” blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group.  
Regarding claim 38:  Brunnett/Radziemski discloses the claimed invention.  Radziemski further discloses a fully implanted device 140 (figure 1) which does not include electrical leads.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brunnett/Radziemski to include a fully implanted device without leads, as taught by Radziemski in order to have a fully implanted and small device. 
Regarding claim 39: Brunnett/Radziemski discloses the claimed invention.  Radziemski further discloses an interrogator 100/120 which includes ultrasound transducers (paragraph 0034) that power the implant.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brunnett/Radziemski to include ultrasound transducers, as taught by Radziemski, in order to power the device remotely. 
Regarding claim 40: Brunnett/Radziemski discloses the claimed invention.  Radziemski further discloses the outer members considered to be the interrogator 120/100 place on the outside if the body surface which is considered to be configured to be worn in that they are attached to the skin (see paragraph 0013).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brunnett/Radziemski to include that the interrogator is worn on the body as shown in figure 1B of Radziemski, in order to charge the internal device. 
Regarding claims 21-22, 24 and 41-43: Brunnett/Radziemski discloses the claimed invention.  Radziemski further discloses using backscatter in order to establish two-way communication using ultrasound (paragraph 0087).  Radziemski further discloses transmitting both data and power including devices status (paragraph 0036, 0059, 0062, 0069 and 0074).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brunnett/Radziemski to include backscatter and transmitting data two and from the device, as taught by Radziemski, in order to both power and control the device. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brunnett et al. US 8,515,520 in view of Radziemski et al. US 2017/0319858 and further in view of Perryman et al. US 2016/0361535.
Regarding claims 12-13:  Brunnett/Radziemski discloses the claimed invention including Brunnett disclosing that the electrode is not coated by a polymer (“exposed surface”, column 20, lines 29-31).  However Brunnett/Radziemski does not disclose an elastomeric coating.  Perryman however  teaches of using an elastomeric coating (paragraph 0088).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brunnett/Radziemski to include an elastomeric coating, as taught by Perryman, in order to prevent lead migration (paragraph 0088). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brunnett et al. US 8,515,520 in view of Radziemski et al. US 2017/0319858 and further in view of Bolea US 2014/0228905.
Regarding claim 20: Brunnett/Radziemski discloses the claimed invention including Brunnett disclosing that the size of the body is about 5mm or less.  Bolea however teaches of a nerve cuff body which is 2.5-3.5 mm (paragraph 0146).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brunnett/Radziemski to include that the body size is less than about 5mm or less, as taught by Bolea, in order to reduce dissection of the nerve (Bolea, paragraph 0146). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792